VAN ORSDEL, Associate Justice.
This is a trade-mark opposition, filed.by appellee, Replogle, opposing the registration by appellant, Sweeny, of the word “Pneuway” as a trade-mark for vacuum cleaners. The opposition is based upon the alleged prior use by appellee of the mark “Pneumode” upon vacuum cleaners and parts thereof.
The goods are the same, and the opposer has established prior adoption and use of his mark. The ease turns solely on the similarity of the marks. The Commissioner of Patents held that the marks are sufficiently similar to be likely to create confusion in trade, and upon that ground alone held that appellant is not entitled to the registration of his mark.
The decision of the Commissioner of Patents can be sustained on the prior decisions of this court. Patton Paint Co. v. Sunset Paint Co., 53 App D. C. 351, 290 E. 326; Arkell Safety Bag Co. v. Safepaek Mills, 53 App. D. C. 218, 289 F. 616. The case here is even stronger than in the eases cited, since there is here a decided similarity in the last syllables of the words composing the marks in controversy; while in the cases cited there was no such similarity, in appearance, sound, or significance, in the dissimilar syllables of the marks.
The decision of the Commissioner is affirmed.